Case 8:21-cv-00100-CJC-JDE Document 48 Filed 04/12/21 Page 1 of 1 Page ID #:596

                                                                                             JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES − GENERAL

 Case No.      8:21−cv−00100−CJC−JDE               Date 4/12/2021
 Title         DIANA WOLF ET AL V. TSG WEALTH MANAGEMENT, LLC

 Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                 Cheryl Wynn                                   Not Reported
                 Deputy Clerk                           Court Reporter / Recorder


      Attorneys Present for Plaintiffs:           Attorneys Present for Defendants:
                None Present                                 None Present


 Proceedings:         (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE
                      OF DISMISSAL

       The Court is in receipt of Plaintiff’s Notice of Dismissal of the entire action [47],
 and hereby orders the case dismissed without prejudice. Further, the Court orders
 all proceedings in the case vacated and taken off calendar.


                                                                            −      :     −
                                                Initials of Deputy Clerk: cw




 CV−90                             CIVIL MINUTES−GENERAL                               Page 1 of 1
